                Case 3:19-cv-05978-TLF Document 19 Filed 09/03/21 Page 1 of 2




1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT TACOMA

6    ANNIE TOLER,
                                                        Case No. C19-5978 TLF
7                            Plaintiff,
           v.                                           ORDER GRANTING PLAINTIFF’S
8                                                       MOTION FOR ATTORNEY FEES
     COMMISSIONER OF SOCIAL SECURITY,
9
                             Defendant.
10

11         This matter comes before the Court on plaintiff’s unopposed motion for attorney

12   fee’s pursuant to 42 U.S.C. § 406(b). Dkt. 17.

13         Under 42 U.S.C. § 406(b), the Court may allow reasonable fees for an attorney

14   who represented a Social Security claimant before the Court and obtained favorable

15   judgment, as long as such fee does not exceed 25% of the total past-due benefits.

16   Gisbrecht v. Barnhart, 535 U.S. 789, 792 (2002). When a contingency agreement

17   applies, the Court will look first to such agreement and will conduct an independent

18   review to assure the reasonableness of the fee requested, taking into consideration the

19   character of the representation and results achieved. Id. at 807, 808. Although the fee

20   agreement is the primary means for determining the fee, the Court may reduce the fee

21   for substandard representation, delay by the attorney or because a windfall would result

22   from the request. Crawford v. Astrue, 586 F.3d 1142, 1151 (9th Cir. 2009) (citing

23   Gisbrecht, 535 U.S. at 808).

24

25
     ORDER GRANTING PLAINTIFF’S MOTION FOR
26   ATTORNEY FEES - 1
              Case 3:19-cv-05978-TLF Document 19 Filed 09/03/21 Page 2 of 2




1           Here, plaintiff signed a contingency fee agreement agreeing to pay plaintiff’s

2    attorney a fee equal to 25% of the amount awarded for past-due benefits. Dkt. 17-2.

3    The representation was not substandard and achieved a favorable result. Dkt. 14, 15.

4    This Court remanded this matter to the Administration for an award of benefits. Dkt. 14,

5    15. There is no evidence of an excessive delay by the attorney or that a windfall will

6    result from the requested fee.

7           Plaintiff moves for attorney’s fees in the amount of $22,000, which is less than

8    25% of plaintiff’s total past-due benefits. Dkt. 17. Plaintiff’s was previously awarded

9    $7,581.95 and $7,489.09 in attorney fees under the Equal Access to Justice Act

10   (“EAJA”). See, Dkt. 18; Toler v. SSA, No. 18-cv-5202-DWC at Dkt. 16. Therefore,

11   plaintiff is moving for a remaining attorney’s fee award of $6,928.96. Dkt. 17. Based on

12   the Court’s review of the relevant record, the Court orders attorney’s fees in the amount

13   of $6,928.96, minus any applicable processing fees allowed by statute, be awarded to

14   plaintiff’s attorney pursuant to 42 U.S.C. § 406(b).

15

16          Dated this 3rd day of September, 2021.

17

18

19                                                    A
                                                      Theresa L. Fricke
20                                                    United States Magistrate Judge

21

22

23

24

25
     ORDER GRANTING PLAINTIFF’S MOTION FOR
26   ATTORNEY FEES - 2
